El Juez Asociado Sr. MacLeary
emitió la siguiente opi-nión' del Tribunal:
El recurrente, junto con Luis Tollos Colón y Robustiano Torres Tollos, fué acusado del hurto de una novilla de Ra-món Berrios. Se encontró la novilla en poder del recu-rrente, quien en el acto ofreció pagarle á Berrios el valor de la misma, prometiendo darle otra más grande, ó la cantidad de veinticinco ($25.00) dollars en dinero, que Berrios re-huzó aceptar. Al principio del juicio el abogado defensor de uno de los demandados á su propio nombre, y en el de su compañero, propuso probar al Tribunal que el perjudi-cado había sido remunerado, y que no había sufrido daño alguno, por cuanto había recibido compensación por el daño que se le había causado, y suplicó al Tribunal suspendiera *564los procedimientos y exonerase al demandado de toda culpa-bilidad. El Tribunal se negó á dictar tal orden, y procedió á continuar el juicio oral. Los demandados, Eusebio Crespo García y Robustiano Torres Tollos fueron declarados culpa-bles de hurto de mayor cuantía, y cada uno de ellos fué condenado á la pena de un año y medio de presidio, con trabajos forzados, y al pago de una tercera parte de las costas, y á sufrir, en el caso de que no se efectuase el pago, un día más de presidio por cada dollar que dejaren de satisfacer; y Luis Tollos Colón fué absuelto. Las costas ascendieron á la suma de veintinueve dollars y sesenta y cinco centavos. Los demandados se reservaron en debida forma una declara-ción de excepciones, comprendiendo los extremos anterior-mente indicados en la presente, y |se interpuso recurso de apelación para ante este Tribunal, que fué debidamente admitida. De la declaración. de excepciones resulta, queen el acto del juicio oral, el dueño Ramón Berrios declaró que no había sufrido daño y que había sido indemnizado de todas las costas y gastos, y que el abogado defensor del recurrente suplicó al Tribunal que absolviera al demandado y que lo exonerase de toda culpabilidad, cuya súplica fué denegada. Se envió á los demandados al presidio y después se les puso en libertad bajo fianza, por orden del Tribunal, al formalizarse el recurso. El abogado Juan R. Ramos comparece por el recurrente, pero su escrito de recurso se dirige principalmente al asunto de fianza, y no consta nada en los autos que menciona la cuestión presentada en la declaración de excepciones,„ ni dá razón por la cual deba revocarse la sentencia del Tribunal inferior; en efecto, se refiere al párrafo No. 2 del Artículo 374 del Código de Enjuiciamiento Criminal, que solamente se refiere á la admisión de la fianza de los demandados, señalando los casos en que deba admitirse. El Fiscal, en su opinión pre-sentada á este Tribunal, dice que los hechos constituyen el. delito de hurto de mayor cuantía, puesto que se consigna el hecho de apoderarse maliciosa y fraudulentamente de una *566novilla, y hay razones suficientes para considerar las personas condenadas como autores del delito, y que deben sufrir la pena, aún cuando hubieran pagado el importe del daño causado, por cuanto que el pago de una indemnización no extingue la responsabilidad penal, sino solamente la respon-sabilidad civil. El Fiscal, además, es de la opinión de que la ley citada por el abogado defensor del recurrente no es aplicable al presente caso.. El Fiscal recomienda que se declare sin lugar el recurso, y que se confirme la sentencia del Tribunal Inferior, con las costas al recurrente. Es evidente que la causa es demasiado clara para exigir mucha investigación, ó estudio, y el Fiscal tiene completa razón en sus recomendaciones. Ciertamente el pago efectuado por un artículo robado, después del detenimiento y procesamiento del demandado, no es motivo para su absolución, aunque sí extingue la responsabilidad civil. Qespués de un examen cuidadoso de todo el asunto, no parece haber motivo por el cuál deba anularse, alterarse, ó modificarse la sentencia del Tribunal de Distrito, y por consiguiente, se confirmará dicha sentencia.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones y Aso-ciados, Hernández, Figueras y Sulzbacher.